COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In re Intercontinental Terminals Company LLC

Appellate case number:      01-19-00492-CV

Trial court case number:    2019-29503

Trial court:                113th District Court

        On July 3, 2019, relator, Intercontinental Terminals Company LLC, filed a petition
for writ of mandamus and emergency motion to stay, requesting that we stay the trial
court’s June 25, 2019 order, which ordered a pre-suit deposition. We grant relator’s
emergency motion to stay the June 25, 2019 order. See TEX. R. APP. P. 52.10(b). This stay
is effective until the case in this Court is finally decided or the Court otherwise orders the
stay lifted. Any party may file a motion for reconsideration of the stay. See id. 52.10(c).
       Further, the Court requests that the real party in interest respond to the petition for
writ of mandamus. It is ordered that the response of any interested party, if any, shall be
due no later than 20 days from the date of this order.
       It is so ORDERED.


Judge’s signature: /s/ Sherry Radack
                     Acting individually       Acting for the Court

Date: __July 8, 2019__